                                                                          United States District Court
                                                                            Southern District of Texas

                                                                                 ENTERED
                                                                              March 27, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

MICHAEL RAY WEST,                         §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-170
                                          §
SHARON RUIZ, et al,                       §
                                          §
        Defendants.                       §

                                      ORDER
      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation to Grant Defendants’ Motion for Summary Judgment and to Deny
Plaintiff’s Motion for an Injunction (“M&R”), Dkt. No. 64. The Court is also in
receipt of Plaintiff Michael Ray West’s (“West”) Objections, Dkt. Nos. 67, 69.
      The Court reviews objected-to portions of a Magistrate Judge’s proposed
findings and recommendations de novo. 28 U.S.C. § 636(b)(1). But if the objections
are frivolous, conclusive or general in nature the court need not conduct a de novo
review. Battle v. United States Parole Comm’n, 834 F.2d 419 (5th Cir. 1987). After
review, the Court concludes West’s objections are frivolous and conclusive and
adequately addressed by the M&R. Dkt. No. 64. After independently reviewing the
filings, the record, and applicable law, the Court ADOPTS the M&R in its entirety,
Dkt. No. 64, and OVERRULES West’s Objections, Dkt. Nos. 67, 69. The Court
hereby GRANTS Defendants’ Motion for Summary Judgment, Dkt. No. 48, and
DISMISSES West’s deliberate indifference claims for failure to exhaust with
prejudice. The Court DENIES West’s motion for an injunction, Dkt. No. 60. Final
judgment will enter separately.
      SIGNED this 27th day of March, 2020.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge


1/1
